—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 24, 1996, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was a production coordinator for the employer, a manufacturer of children’s clothes, until she resigned because she believed that she was going to be passed over for a promotion. Substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was disqualified from receiving unemployment benefits because she had voluntarily left her employment without good cause. The record reveals that claimant was passed over for two promotions. When she complained to her employer, she was promised that she would be offered the next promotional opportunity. She resigned when a third opportunity became available and she was not immediately offered the position. Claimant was, however, offered the promotion before her resignation became effective, but rejected it because she was warned that the promotion would be on a trial basis and that she was subject to dismissal if things did not work out; she also believed that the warning signified the employer’s intent to ultimately replace her. An employee’s abandonment of his or her employment in anticipation of discharge has not been held to constitute good cause for leaving employment under the Labor Law (see, Matter of Krinsky [Sweeney], 238 AD2d 659). The Board’s decision is, accordingly, affirmed.
Cardona, P. J., Mercure, Yesawich Jr., Spain and Carpinello, JJ., concur.
Ordered that the decision is affirmed, without costs.